Case: 09-30063     Document: 00511149182          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                                             United States Court of Appeals
                    FOR THE FIFTH CIRCUIT             Fifth Circuit

                                                   FILED
                                                                                 June 22, 2010
                                     No. 09-30063
                                  Conference Calendar                            Lyle W. Cayce
                                                                                      Clerk


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DERRICK DAVIS, also known as D,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:01-CR-81-2


Before JOLLY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
        Derrick Davis, federal prisoner # 27548-034, appeals the district court’s
ruling that he was ineligible for a reduction in sentence pursuant to 18 U.S.C.
§ 3582(c)(2) based on the amendments to the crack cocaine Guideline. Although
Davis argues that he was eligible for such a reduction, when a defendant such
as Davis is “subject to a statutory minimum sentence above the upper end of his
guideline range, . . . 18 U.S.C. § 3582(c)(2) provides no authority to the district



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30063   Document: 00511149182 Page: 2       Date Filed: 06/22/2010
                                No. 09-30063

court to later modify the sentence based on amendments to the guideline range.”
United States v. Carter, 595 F.3d 575, 581 (5th Cir. 2010).
      AFFIRMED.




                                       2